Citation Nr: 0210304	
Decision Date: 08/22/02    Archive Date: 08/29/02

DOCKET NO.  99-19 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
December 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which, in pertinent part, found that the veteran had not 
submitted new and material evidence sufficient to reopen his 
previously denied claim for service connection for hearing 
loss.

In January 2001, the Board reopened the veteran's claim for 
service connection for hearing loss and remanded the issue 
for additional development.  That development has been 
completed and the issue is ready for appellate review.   

In its January 2001 decision, the Board also reopened the 
veteran's claim for service connection for a low back 
disability and remanded that issue for additional 
development.  Following a VA examination, the RO, in a July 
2001 decision, granted service connection and assigned a 40 
percent rating for residuals of a lumbar spine injury.  The 
grant of service connection constitutes a full award of the 
benefit sought on appeal with respect to that issue.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  As there 
is no jurisdiction-conferring notice of disagreement as to 
the down-stream elements of compensation level or effective 
date for the low back disability, that issue is not now in 
appellate status.  Id. at 1158. 


FINDING OF FACT

The veteran's bilateral hearing loss was not present during 
service or for decades thereafter, and the preponderance of 
the evidence is against a causal link between his hearing 
loss and any remote incident of service, to include acoustic 
trauma.


CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated by active 
service, nor may sensorineural hearing loss be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5107  (West 1991 & Supp. 2000); 38 C.F.R. §§ 
3.303, 3.304, 3.307, and 3.309 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the VCAA, which is now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  This 
law redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This law also eliminates the 
concept of a well-grounded claim.  The VCAA applies in the 
instant case.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099- 2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

VA has fully complied with the mandates of the VCAA.  The 
file contains records from the veteran's period of service, 
records of post service medical treatment, records pertaining 
to the veteran's hearing loss, and a recent VA examination 
with medical opinion regarding the possibility of a link 
between the veteran's period of service and his hearing loss.  
VA has sought additional records that purportedly show 
treatment for a concussion and hearing loss during service, 
however, the search for any such records was not fruitful.  
In March 2001, the veteran signed and returned a form stating 
that he did not have any additional medical evidence to 
provide.  There is no indication that there is any pertinent 
record available that remains outstanding. 

In addition, the appellant was provided copies of rating 
decisions explaining why the claim was denied.  Furthermore, 
through the August 1998 statement of the case (SOC), the 
numerous supplemental statements of the case (SSOC), and the 
March 2001 and May 2002 letters regarding the VCAA, the 
appellant has been advised of the laws and regulations 
regarding service connection.  These communications clearly 
explain the appellant's rights and responsibilities, inform 
him of the laws and regulations involved in his claims, and 
advise him of what evidence is of record and what evidence is 
needed to substantiate his claim.  Moreover, the March 2001 
letter specifically identifies and explains the respective 
responsibility of VA and the veteran to provide evidence.

Accordingly, the Board finds that it is not prejudicial to 
the appellant to proceed to adjudicate the claim based on the 
current record.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
Where, as here, there has been substantial compliance with 
the new legislation and the implementing regulations, a 
remand for further review in light of the legislation and 
implementing regulation would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991). 

Factual Background

The report of the veteran's February 1943 examination prior 
to entrance into service reveals that the veteran had no ear 
abnormalities and that his hearing was found to be 15/15 
bilaterally.  Service medical records reveal no complaints or 
findings regarding the ears or the veteran's level of hearing 
acuity.  On his December 1945 examination prior to separation 
from service, it was noted that the veteran's ears were 
normal and that his hearing on a whispered voice test was 
found to be 15/15 bilaterally.

In February 1985, the veteran submitted a claim for service 
connection for disorders including hearing loss.  The RO 
denied the claim by way of a May 1985 rating action.

In May 1997, the veteran submitted a statement requesting 
service connection for hearing loss due to noise exposure 
while in service.  He indicated that during service he was 
exposed to noise from 3" deck guns and that he spent time on  
engine room crew where he was exposed to noise.  He reported 
that the noise came from eight, 6cyl. diesels running full 
force and one 2 cyl. generator that was in his confined 
compartment.  He stated that there was no ear protection 
provided, that he spent many hours in the engine room, and 
that this caused his noise induced hearing loss . 

In a July 1997 statement the veteran contended that his 
service medical records were incomplete in that they did not 
show treatment he received from a doctor for a concussion and 
loss of hearing while onboard the USS Haywood.  

Documents on file indicate that the RO specifically requested 
additional service medical records especially those relating 
to treatment while onboard the USS Haywood.  A May 1998 
document indicated that all efforts to obtain the needed 
service medical records, or military information have been 
exhausted and that further efforts are futile.  Additional 
service medical records were unavailable.

By way of a June 1998 decision based on the evidence of 
record, the RO found that the veteran had not submitted new 
and material evidence sufficient to reopen his claim for 
service connection for hearing loss.

On an August 1998 VA hearing evaluation, the diagnosis was 
moderate to severe sensorineural hearing loss, bilaterally.  
The examiner indicated that the veteran reported severe 
hearing loss and bilateral tinnitus with onset during WWII.  
In July or August 1943, the veteran reportedly was in very 
close proximity to a 3" gun when it was fired.  The 
concussion from the blast reportedly induced a severe 
decrease in hearing acuity.  The veteran reported that for 
two weeks following the blast, he could not hear anything.  
The veteran reported he was seen by a doctor for these 
problems while he was on the USS Haywood. 

During his October 1998 RO hearing, the veteran reported that 
he suffered acoustic trauma in service while serving onboard 
the USS Haywood.  He indicated that he was in close proximity 
to a large gun that went off and caused him to lose his 
hearing for two weeks.  He noted that he had treatment 
onboard for a concussion and for his ears.  The veteran also 
reported having spent many hours in the engine room, where 
the engine noise caused damage to his ears.

In a November 1998 letter signed by a medical professional 
who treated the veteran at a chiropractic clinic, it was 
noted that the veteran's most annoying complaint was his 
difficulty in hearing.  This individual, identified as Dr. 
W.D.L., D.C, PhC, stated "I understand this was probably 
caused by large artillery firing and shell explosions."

A December 1998 VA consultation sheet indicated that 
audiologic examination revealed bilateral sensorineural 
hearing loss.  No comment regarding etiology was made.  A 
history was noted of hearing loss since service, and it was 
noted that the veteran worked in the engine room and that he 
once was near a loud gun when it fired.  A partial note 
thereafter indicated "had threshold shift at time."  On the 
authorized audiological evaluation in December 1998, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
60
60
70
LEFT
40
40
55
60
70

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 92 percent in the left ear.

On his September 1999 VA Form 9, the veteran stated that his 
examination prior to separation from service was inadequate 
in that it did not measure his degree of high frequency 
hearing loss.  He also reiterated his assertions that he had 
exposure to dangerous levels of noise during service.

In January 2001, the Board reopened the veteran's claim for 
service connection for hearing loss and remanded the issue 
for additional development, to include a VA examination.

On VA examination in April 2001, it was noted that the 
veteran indicated that he had acoustic trauma while on active 
duty and that he noticed his hearing getting dramatically 
worse in recent years.  Otologic examination was 
unremarkable.   The examiner stated that review of the claims 
file indicated that at the time of his release from active 
duty, the veteran's hearing was recorded as normal.  An April 
2001 audiogram revealed a bilateral mild to severe sloping 
high frequency sensor neuro hearing loss.  The diagnosis was 
bilateral sensor neuro hearing loss.  The examiner stated 
that he felt that most of the veteran's hearing loss is 
probably age related.  He went on to state that there is 
nothing in the veteran's record to substantiate service-
connected hearing loss secondary to military service since 
his hearing was recorded as normal at the time of his release 
from active duty.   

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110 and 1131.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and organic diseases of the nervous system 
(to include sensorineural hearing loss) become manifest to a 
degree of 10 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.307, 3.309 (2001).
	
With respect to claims for service connection for hearing 
loss, the United States Court of Appeals for Veterans Claims 
(Court) has held that the threshold for normal hearing is 
from 0 to 20 decibels, and that higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  The Court further opined that 38 
C.F.R. § 3.385, discussed below, then operates to establish 
when a hearing loss can be service connected.  Hensley at 
159.

Evaluations for loss of hearing acuity are based upon the 
results of modern and scientific testing at approved 
facilities.  This testing is performed under controlled 
conditions to measure the degree of organic hearing 
impairment and the results of that testing are then compared 
to the schedular criteria which are designed to reflect, as 
nearly as possible, the average functional impairment due to 
the hearing loss in everyday situations.

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85(a).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(d) (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).
For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2001).

The veteran currently has bilateral sensorineural hearing 
loss of a level that is considered a disability under 
38 C.F.R. § 3.385.  He asserts that inservice exposure to 
acoustic trauma has caused his hearing loss.  

Service medical records do not show a definitive record of 
inservice exposure to acoustic trauma, however, the Board 
notes that it is quite likely that the veteran's duty onboard 
a naval vessel during WWII brought him into close proximity 
with the sounds of engine noise and the firing of large guns.  
The fact that the veteran was exposed to such excessive noise 
is not in dispute.  See 38 U.S.C.A. § 1154(b). However, the 
file contains no medical evidence showing complaints or 
medical findings regarding defective hearing or ear problems 
during service, at separation, or for many years thereafter.  
Conversely, on his December 1945 examination prior to 
separation, the veteran's hearing acuity was recorded at 
15/15 on whispered voice test.  And, as discussed below, the 
clear preponderance of the evidence is against the contended 
causal link between hearing loss and in-service acoustic 
trauma.

Although the veteran has claimed that he had hearing loss 
during service, and  hearing loss since that time that has 
recently grown more dramatic, the Board finds that service 
medical records and post-service medical records show no 
indication that the veteran was ever treated for complaints 
indicative of hearing loss until many years after service.  
In fact, it is not until the 1985 claim for service 
connection that the veteran even reported hearing loss.

While the veteran was not diagnosed with hearing loss at 
service discharge or sensorineural hearing loss within one 
year from separation from service, service connection is not 
precluded if hearing loss can otherwise be linked to service.  
Ledford v. Derwinski, 3 Vet. App. 87 (1992).  On review of 
the evidence, however, the Board finds that the preponderance 
of the evidence is against the veteran's claim.  Although the 
file contains a letter from a private health care 
professional who gave the opinion that hearing loss was 
probably caused by large artillery firing and shell 
explosions, the Board notes that this individual treated the 
veteran at a chiropractic clinic for lower back and upper 
dorsal pain and is not a specialist in audiological 
disorders.  Furthermore, this opinion was based on the 
veteran's reported history and not on review of the claims 
file or the veteran's service medical records.  Other than 
this letter, the file contains no medical evidence that links 
his hearing loss to service.  Moreover, no competent medical 
evidence has otherwise been presented to show a causal nexus 
between inservice acoustic trauma and the veteran's hearing 
loss today.  The Board has considered the August 1998 VA 
examination report, which noted that the veteran reported 
hearing loss and tinnitus with onset during WWII, as well as 
the statement on the December 1998 VA consultation sheet, 
which indicated the veteran's history of noise exposure 
during service.  In these cases, however, the treating 
physicians did not conclude that the disorder was of service 
onset or was otherwise related thereto.  Such statements 
constitute only a history provided by the veteran.  The Court 
has held that a bare transcription in a medical record of the 
veteran's self-reported history, unenhanced by medical 
analysis, does not constitute competent medical evidence as 
is required to make the claim well grounded.  LeShore v. 
Brown, 8 Vet. App. 405 (1995).  

The Board places far greater weight on the specific 
conclusions of the VA physician who examined the veteran in 
April 2001 and responded to specific questions posed by the 
Board during the January 2001 remand.  This physician noted 
the veteran's reported history of inservice acoustic trauma 
and he reviewed the veteran's  claims file and service 
medical records.  The VA physician found that most of the 
veteran's hearing loss is probably age related.  He went on 
to specifically state that there is nothing in the veteran's 
record to substantiate service-connected hearing loss 
secondary to military service since his hearing was recorded 
as normal at the time of his release from active duty.  
Without medical evidence linking hearing loss to some aspect 
of his period of active duty, the veteran's claim for service 
connection must be denied.
The Board has considered statements and testimony from the 
veteran.  Although he has asserted that he has hearing loss 
due to inservice acoustic trauma, the medical evidence fails 
to establish a causal connection, or nexus, between the 
current hearing loss and inservice trauma.  While the veteran 
may believe that the present degree of hearing problems was 
caused by an inservice injury, he is a layman and has no 
competence to offer a medical opinion in that regard.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

In summary, the Board finds that hearing loss was not shown 
in service or for many years thereafter.  Furthermore, the 
preponderance of the medical evidence on file does not relate 
the current symptoms to any aspect of the veteran's period of 
active duty.  Direct service connection requires a 
relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992)).  The most 
probative evidence of record is against such a finding in 
this case.  In light of the foregoing, the Board finds that 
the preponderance of the evidence is against the claim.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for hearing loss is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals
IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

